United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birnamwood, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1462
Issued: February 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2007 appellant filed a timely appeal from January 18, 2007 merit decisions
of the Office of Workers’ Compensation Programs denying her claim for a schedule award.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
decision.2
ISSUE
The issue is whether appellant has a permanent impairment of the upper extremities.

1

The Office issued two nearly identical decisions on January 18, 2007 denying appellant’s claim for a schedule
award.
2

In a decision dated January 8, 2007, the Office reduced appellant’s compensation on the grounds that her actual
earnings as a modified clerk effective May 18, 2007 fairly and reasonably represented her wage-earning capacity.
Appellant has not appealed this decision and therefore it is not before the Board at this time.

FACTUAL HISTORY
On March 11, 2004 appellant, then a 31-year-old part-time flexible clerk, filed an
occupational disease claim alleging that she sustained tennis elbow of the right forearm due to
factors of her federal employment. The Office accepted her claim for right forearm tendinitis.
Appellant sustained intermittent periods of disability until August 20, 2004 when she stopped
work. On October 19, 2004 she returned to light-duty employment but stopped work on May 4,
2005 and did not return. Appellant underwent a right carpal tunnel release on August 5, 2005
and a left carpal tunnel release on September 16, 2005. The Office expanded acceptance of the
claim to include bilateral carpal tunnel syndrome, thoracic outlet syndrome, neck strain and
bilateral elbow epicondylitis. It also authorized a right first rib resection, performed by
Dr. William Turnipseed, a Board-certified surgeon, on October 25, 2005.
An electromyogram (EMG) obtained on January 13, 2006 revealed abnormal findings
with “b[i]lateral median neuropathies of the wrists, sensory and demyelinating, minimal.”
Appellant returned to work with restrictions in April 2006.
In a report dated May 15, 2006, Dr. Timothy C. Romang, a physiatrist, indicated that he
treated appellant until November 29, 2004 for employment-related bilateral paracervical and
upper trapezius tension myalgia and upper limb lateral and medial epicondylitis. He found that
she had a 10 percent impairment of right elbow due to pain and loss of repetitive hand use and a
7.5 percent impairment of the left elbow for pain and loss of repetitious hand use. Dr. Romang
recommended an additional .5 percent impairment for myalgia. He noted that appellant
underwent electrodiagnostic treatment on July 11, 2005 which revealed moderate to severe
carpal tunnel syndrome on the right side and borderline carpal tunnel syndrome on the left side.
Dr. Romang declined to provide an impairment rating due to carpal tunnel syndrome as he was
not involved in the treatment of this condition.
By letter dated June 20, 2006, the Office requested that appellant submit an impairment
evaluation from her attending physician pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th ed. 2001). The Office enclosed forms from the
A.M.A., Guides for the attending physician to complete.
On July 27, 2006 Dr. Turnipseed recommended repeat EMG testing based on appellant’s
complaints of continued ulnar symptoms. The Office accepted that she sustained a recurrence of
disability on August 30, 2006.
In an impairment evaluation dated September 15, 2006, Dr. Susan M. Schneider who
specializes in family practice, completed the forms from the A.M.A., Guides provided by the
Office. She based her findings on an August 14, 2006 physical therapist’s report. The physical
therapist listed range of motion measurements for the elbows, wrists and fingers, the results of
strength testing for the elbows and wrists and grip strength measurements. The physical
therapist found that appellant had normal two-point discrimination and “complain[ts] of pain and
paresthesia in the fifth digit, elbow and shoulder with Phalen’s testing.” Dr. Schneider provided
the range of motion and grip strength findings from the physical therapist and opined that the
date of maximum medical improvement was March 14, 2006. She found no atrophy and full

2

strength of the elbow, except for left elbow extension. Dr. Schneider further found no atrophy of
the hand.3
On December 11, 2006 an Office medical adviser discussed appellant’s history of right
and left carpal tunnel releases. He reviewed the evidence of record, including the physical
therapy notes upon which Dr. Schneider based her evaluation. The Office medical adviser noted
that appellant had subjective complaints of paresthesia in her fingers bilaterally but had normal
sensation and range of motion of the wrists. He found that her grip strength measurements of
33.5 kilograms on the right and 26.8 kilograms on the left did not constitute an impairment under
Tables 16-31 and 16-34 of the A.M.A., Guides. The Office medical adviser concluded that there
was no objective evidence supporting a permanent impairment of the upper extremities.
In decisions dated January 18, 2007, the Office denied appellant’s claim for a schedule
award on the grounds that the evidence was insufficient to show that she had a permanent
impairment of the upper extremities.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act,4 and its
implementing federal regulations,5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.6 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.7
The A.M.A., Guides provides that after an optimal recovery time following surgical
decompression of carpal tunnel syndrome, three scenarios are possible: if positive clinical
findings of median nerve dysfunction are present, impairment is rated according to sensory or
motor deficits; with normal sensibility and opposition strength or abnormal sensory or motor
latencies or abnormal EMG testing, an impairment rating not to exceed five percent may be
justified; finally, with normal sensibility, opposition strength and nerve conduction studies, there
is no objective basis for an impairment rating.8

3

Dr. Schneider’s remaining findings relevant to the hand are nearly illegible.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

20 C.F.R. § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

A.M.A., Guides 495.

3

Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility to see that justice is done.9
ANALYSIS
The Office accepted that appellant sustained right forearm tendinitis, bilateral carpal
tunnel syndrome, thoracic outlet syndrome, bilateral epicondylitis and neck strain causally
related to factors of her federal employment. She underwent a right carpal tunnel release on
August 5, 2005 and a left carpal tunnel release on September 16, 2005. Dr. Turnipseed
performed a right rib resection on October 25, 2005.
In an impairment evaluation dated May 15, 2006, Dr. Romang opined that appellant had
a 10 percent impairment of the right elbow due to pain and loss of use of repetitive hand use, a
7.5 percent impairment of the left elbow for pain and loss of repetitious hand use and an
additional ½ percent impairment for myalgia. He did not, however, reference the A.M.A.,
Guides in reaching his impairment determination. As Dr. Romang’s report does not conform to
the A.M.A., Guides, it is of diminished probative value.10
Dr. Schneider, in an impairment evaluation dated September 15, 2006, reviewed the
August 14, 2006 findings from a physical therapist. She listed range of motion measurements
for the elbows, wrists and fingers, the results of strength testing for the elbows and wrists and
grip strength measurements. Dr. Schneider found no atrophy of the elbow or hand and loss of
left elbow strength on extension. She found that appellant reached maximum medical
improvement on March 14, 2006.
An Office medical adviser reviewed the evidence of record. He discussed appellant’s
complaints of parenthesis in the fingers of both hands. The Office medical adviser found that
she had normal sensation and range of motion of the wrists and that appellant’s grip strength
revealed no impairment under the A.M.A., Guides. He concluded that there was no objective
evidence supporting a permanent impairment of the upper extremities. It is not clear, however,
that the Office medical adviser adequately reviewed the medical evidence in accordance with the
relevant standards of the A.M.A., Guides. He based his finding that appellant had no impairment
on her range of motion of the wrist and grip strength. The Board notes, however, that there
generally will be no ratings based on loss of motion or grip strength for carpal tunnel
syndrome.11 The A.M.A., Guides, provides that, after an optimal recovery time following
surgical decompression of carpal tunnel syndrome, three scenarios are possible: if positive
clinical findings of median nerve dysfunction are present, impairment is rated according to
sensory or motor deficits; with normal sensibility and opposition strength or abnormal sensory or
motor latencies or abnormal EMG testing, an impairment rating not to exceed five percent may
be justified; finally, with normal sensibility, opposition strength and nerve conduction studies,
9

Jimmy A. Hammons, 51 ECAB 219 (1999).

10

Mary L. Henninger, 52 ECAB 408 (2001).

11

A.M.A., Guides 494-95.

4

there is no objective basis for an impairment rating.12 Appellant underwent bilateral carpal
tunnel releases in August and September 2005. The most recent EMG, obtained on January 13,
2006 showed sensory and demyelinating minimal median neuropathies of the wrists bilaterally.
The Office medical adviser did not discuss the January 13, 2006 diagnostic study suggesting that
appellant had medial nerve dysfunction or explain why the second scenario for determining
impairment due to carpal tunnel syndrome on page 495 of the A.M.A., Guides was inapplicable.
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.13 The case, consequently, will be remanded to the Office for a determination regarding
the extent of appellant’s upper extremity impairment. After such development as it deems
necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

Id. at 495.

13

See Jimmy A. Hammonds, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 18, 2007 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: February 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

